DETAILED ACTION
This action is responsive to the pending claims, 1-37, received 01 December 2020. Accordingly, the detailed action of claims 1-37 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020, 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8-24, 26-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 13-14, 16-21, 25, 29, 30 of U.S. Patent No. 10,873,559.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Regarding claims 1-4, 6, 8-24, 26-33, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 6, 8-24, 26-33 are generic .

Instant Application  17108786
US Patent  10873559
1. A method comprising: linking a plurality of public key distributed ledger addresses to an Entity ID for an entity; 5linking each of the public key distributed ledger addresses to their respective distributed ledger network; providing a hub server connected to an ID resolution server, the ID resolution server being configured to perform identity resolution for a single entity on a plurality of distributed ledger networks.

2. The method of claim 1 further comprising: connecting a plurality of distributed ledger network platform nodes on each of a respective plurality of the distributed ledger networks to the hub server.
1. A method comprising: linking a plurality of public key distributed ledger addresses to an Entity ID for an entity;  5linking each of the public key distributed ledger addresses to their respective distributed ledger network; providing a hub server connected to an ID resolution server; and connecting a plurality of distributed ledger network platform nodes on each of a respective plurality of the distributed ledger networks to the hub 10server; wherein the ID resolution server is configured to perform identity resolution for a single entity on a plurality of distributed ledger networks.
3. The method of claim 1 further comprising: generating a datastore for the Entity ID; linking each of the public key distributed ledger addresses to their respective distributed ledger network in the datastore.
2. The method of claim 1 further comprising:  15generating a datastore for the Entity ID; linking each of the public key distributed ledger addresses to their respective distributed ledger network in the datastore.
generating a plurality of the datastores; and 60384.9584USX storing a plurality of the datastores in an identity resolution database lookup table, wherein the ID resolution server comprises the identity resolution database lookup table.
3. The method of claim 2 further comprising:  20generating a plurality of the datastores; and storing a plurality of the datastores in an identity resolution database lookup table, wherein the ID resolution server comprises the identity resolution database lookup table.
6. The method of claim 5, wherein the method comprises: storing the plurality of the Entity ID datastores in an identity 15resolution database lookup table.
3. The method of claim 2 further comprising:  20generating a plurality of the datastores; and storing a plurality of the datastores in an identity resolution database lookup table, wherein the ID resolution server comprises the identity resolution database lookup table.
8. A method comprising: 61384.9584USX receiving a request to verify that a plurality of entities that are counter-parties to a contract on a first distributed ledger network are counter-parties to the contract on another distributed ledger network; associating, at a hub server, the contract on the first distributed 5ledger network with the contract on the other distributed ledger network; resolving, at an ID resolution server, an Entity ID for each of the counter-parties to the contract on the other distributed ledger network; and 10verifying that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the contract on the other distributed ledger network.  
9. The method of claim 8, further comprising: 15receiving, from a distributed ledger network platform node on a first distributed ledger network, the request to verify that a plurality of entities that are counter-parties to a contract on a first distributed ledger network are counter-parties to the contract on another distributed ledger network.  
10. The method of claim 9, further comprising: receiving, at a platform node on the other distributed ledger network, a transaction message to resolve the Entity IDs for each of the counter-parties to the contract on the other distributed ledger network.  
11. The method of claim 10, further comprising: receiving, from a distributed ledger network platform node on the other distributed ledger network, a transaction message with 5instructions to resolve the Entity IDs.  
12. The method of claim 9, further comprising: receiving a transaction message at the distributed ledger network platform node on the other distributed ledger network that 10the contract has executed; sending a resolve message to the hub server confirming the contract on the other distributed ledger network has executed.  
13. The method of claim 9, further comprising: 15resolving, by the hub server, the request from the distributed ledger network platform node on the first distributed ledger network to verify that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the contract on the other distributed ledger network.  
14. The method of claim 13, further comprising: sending the verification message to the distributed ledger network platform node on the first distributed ledger network.  
15. The method of claim 8, further comprising: obtaining, by the hub server, business entity firmographic information about the counterparties a business information database server; and 5outputting the business entity firmographic information to a platform node on a distributed ledger network of at least one of the counterparties.

receiving, from a distributed ledger network platform node on a first distributed ledger network, a request to verify that a plurality of entities that are counter-parties to a contract on a first distributed ledger network are 5counter-parties to the contract on another distributed ledger network; associating, at a hub server, the contract on the first distributed ledger network with the contract on the other distributed ledger network; receiving, at a platform node on the other distributed ledger network, a transaction message to resolve corresponding Entity IDs for the counter- 10parties to the contract on the other distributed ledger network, receiving, from a distributed ledger network platform node on the other distributed ledger network, a transaction message with instructions to resolve the Entity IDs; resolving, at an ID resolution server, the Entity IDs for the counter- 15parties to the contract on the other distributed ledger network; receiving a transaction message at the distributed ledger network platform node on the other distributed ledger network that the contract has executed; sending a resolve message to the hub server confirming the contract on 20the other distributed ledger network has executed; resolving, by the hub server, the request from the distributed ledger network platform node on the first distributed ledger network to verify that the plurality of entities that are counter-parties to the contract on the first 62384.9584USX distributed ledger are counter-parties to the contract on the other distributed ledger network, and sending the verification message to the distributed ledger network platform node on the first distributed ledger network.

14. The method of claim 13 further comprising: obtaining, by the hub server, business entity firmographic information about the counterparties a business information database server; and outputting the business entity firmographic information to the 10platform node on the other distributed ledger network.
g: 10generating a datastore for an Entity ID for an entity; storing a Verified Network ID for the entity in the entity datastore; linking a plurality of public key distributed ledger addresses to the Entity ID for the entity; and 15linking the public key distributed ledger addresses to a respective distributed ledger network.  
17. The method of claim 16, further comprising: sending a Verified private key to the entity.  
18. The method of claim 17, further comprising: receiving a message including information for a New Network ID for a Distributed Ledger Network, wherein the message is signed with a new private key, wherein the message has appended a Verified 64384.9584USX Network ID message detailing a Verified Network ID and a signature for the Verified Network ID message with a corresponding Verified private key.  
519. The method of claim 18, further comprising: verifying, by the platform host, the signature of the Verified private key; verifying, by the platform host, the signature of the new key; and 10adding, by the platform host a new Network ID to the datastore for the entity.

generating a datastore for an Entity ID for the entity; storing a Verified Network ID for the entity in the entity datastore; linking each of the public key distributed ledger addresses to their 20respective distributed ledger network in the datastore; sending a Verified private key to the entity; and linking a plurality of public key distributed ledger addresses to the Entity ID for an entity;  63384.9584USX linking each of the public key distributed ledger addresses to their respective distributed ledger network.  
17. The method of claim 16, comprising:  5receiving a message including information for a New Network ID for a Distributed Ledger Network, wherein the message is signed with a new private key; and wherein the message has appended a Verified Network ID message detailing a Verified Network ID and a signature for the Verified Network ID 10message with a corresponding Verified private key; the platform host verifies the signature of the Verified private key; the platform host verifies the signature of the new key; the platform host verifies a checksum of the new ID with the Distributed Ledger Network identified in the New Network ID; and  15the platform host adds a new Network ID to the datastore for the entity.

A system for verifying entities on a plurality of distributed immutable ledgers comprising a network computer comprising: 15a hub server; an ID resolution server; a memory for storing a database and program instructions; and a processor device that is operative to execute program instructions that enable actions, comprising: 20generating, for each of a plurality of entities, an Entity ID for an entity; linking a plurality of public key distributed ledger addresses to each Entity ID; and 65384.9584USX linking each of the public key distributed ledger addresses to the distributed ledger network to which they belong; wherein the system is configured to perform identity 5resolution for a single entity on a plurality of distributed ledger networks.  
21. The system of claim 20, wherein the system is further configured to execute program instructions that enable actions, comprising: 10connecting a plurality of distributed ledger network platform nodes on each of a respective plurality of the distributed ledger networks to the hub server.  
22. The system of claim 21, wherein the system is further configured to 15execute program instructions that enable actions, comprising: generating a datastore for the Entity ID; linking each of the public key distributed ledger addresses to their respective distributed ledger network in the datastore.  
2023. The system of claim 22, wherein the system is further configured to execute program instructions that enable actions, comprising: generating a plurality of the datastores; and 66384.9584USX storing a plurality of the datastores in an identity resolution database lookup table, wherein the ID resolution server comprises the identity resolution database lookup table.  
generating a datastore for the Entity ID; linking each of the public key distributed ledger addresses to their respective distributed ledger network in the datastore; and 10embedding a plurality of the distributed ledger network platform nodes on a respective plurality of the distributed ledger networks.  

A system for verifying entities on a plurality of distributed immutable ledgers comprising a network computer comprising:  20a hub server; an ID resolution server; a memory for storing a database and program instructions; and a processor device that is operative to execute program instructions that enable actions, comprising:  64384.9584USX generating, for each of a plurality of entities, an Entity ID for an entity; linking a plurality of public key distributed ledger addresses to each Entity ID; linking each of the public key distributed ledger addresses to the 5distributed ledger network to which they belong; and connecting a plurality of distributed ledger network platform nodes on each of a respective plurality of the distributed ledger networks to the hub server; wherein the system is configured to perform identity resolution for a 10single entity on a plurality of distributed ledger networks.  
19. The system of claim 18, wherein the system is further configured to execute program instructions that enable actions, comprising: generating a datastore for the Entity ID;  15linking each of the public key distributed ledger addresses to their respective distributed ledger network in the datastore.  
20. The system of claim 19, wherein the system is further configured to execute program instructions that enable actions, comprising:  20generating a plurality of the datastores; and storing a plurality of the datastores in an identity resolution database lookup table, wherein the ID resolution server comprises the identity resolution database lookup table.  
21. The system of claim 18, wherein the system is further configured to execute program instructions that enable actions, comprising: embedding a plurality of the distributed ledger network platform nodes on a respective plurality of the distributed ledger networks.

obtaining business entity firmographic information about an entity from a business information database server connected to the hub server; and outputting the business entity firmographic information to a 20distributed ledger network of at least one of the counterparties.

25. The system of claim 23, wherein the system is further configured to execute program instructions that enable actions, comprising:  66384.9584USX routing the request from the hub server to a business information database server; obtaining business entity firmographic information about the counterparty from the business information database server; and  5outputting the business entity firmographic information to the distributed ledger network platform node.
26. A system for verifying entities on a plurality of distributed immutable ledgers comprising a network computer comprising: a hub server; 67384.9584USX an ID resolution server; a memory for storing a database and program instructions; and a processor device that is operative to execute program instructions that enable actions, comprising: 5associating, at a hub server, the contract on the first distributed ledger network with the contract on the other distributed ledger network; and resolving, at an ID resolution server, the Entity IDs for the counter-parties to the contract on the other distributed 10ledger network.  
27. The system of claim 26, wherein the system is further configured to execute program instructions that enable actions, comprising: 15receiving, from a distributed ledger network platform node on a first distributed ledger network, a request to verify that a plurality of entities that are counter-parties to a contract on a first distributed ledger network are counter-parties to the contract on another distributed ledger network.  
28. The system of claim 27, wherein the system is further configured to execute program receiving, at a platform node on the other distributed ledger network, a transaction message to resolve corresponding Entity IDs for the counter-parties to the contract on the other distributed ledger network.  
29. The system of claim 28, wherein the system is further configured to execute program instructions that enable actions, comprising: receiving, from a distributed ledger network platform node on 10the other distributed ledger network, a transaction message with instructions to resolve the Entity IDs.  
30. The system of claim 27, wherein the system is further configured to execute program instructions that enable actions, comprising: 15receiving a transaction message at the distributed ledger network platform node on the other distributed ledger network that the contract has executed; sending a resolve message to the hub server confirming the contract on the other distributed ledger network has executed.  
resolving, by the hub server, the request from the distributed ledger network platform node on the first distributed ledger network to verify that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the 5contract on the other distributed ledger network.  
32. The system of claim 31, wherein the system is further configured to execute program instructions that enable actions, comprising: sending the verification message to the distributed ledger 10network platform node on the first distributed ledger network.

A system for verifying entities on a plurality of distributed immutable ledgers comprising a network computer comprising: a hub server;  67384.9584USX an ID resolution server; a memory for storing a database and program instructions; and a processor device that is operative to execute program instructions that enable actions, comprising:  5receiving, from a distributed ledger network platform node on a first distributed ledger network, a request to verify that a plurality of entities that are counter-parties to a contract on a first distributed ledger network are counter-parties to the contract on another distributed ledger network; associating, at a hub server, the contract on the first distributed ledger 10network with the contract on the other distributed ledger network; receiving, at a platform node on the other distributed ledger network, a transaction message to resolve corresponding Entity IDs for the counter- parties to the contract on the other distributed ledger network, receiving, from a distributed ledger network platform node on the 15other distributed ledger network, a transaction message with instructions to resolve the Entity IDs; resolving, at an ID resolution server, the Entity IDs for the counter- parties to the contract on the other distributed ledger network; receiving a transaction message at the distributed ledger network 20platform node on the other distributed ledger network that the contract has executed; sending a resolve message to the hub server confirming the contract on the other distributed ledger network has executed;  68384.9584USX resolving, by the hub server, the request from the distributed ledger network platform node on the first distributed ledger network to verify that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the contract on the other distributed 5ledger network, and sending the verification message to the distributed ledger network platform node on the first distributed ledger network.
obtaining, by the hub server, business entity firmographic 15information about the counterparties from a business information database server; and outputting the business entity firmographic information to the distributed ledger network platform node of at least one of the counterparties.
obtaining, by the hub server, business entity firmographic information about the counterparties from a business information database server; and outputting the business entity firmographic information to the distributed ledger network platform node on the other distributed ledger 15network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galebach et al (US 20190147431 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446